Harrison, C. J.
This action was instituted to obtain an injunction against the levy of a special assessment by the city of Omaha to pay the expenses of making a sidewalk on or near the property or premises owned by the plaintiff. A trial of the issues resulted in a decree in favor of the plaintiff, and the city presents this appeal.
There are but two questions raised and discussed, both of which relate to the notice which was given, or which it was necessary to give or for the OAvner of the property to have, of the resolution or action of the city authorities by which the sidewalk was ordered to be made. It was and is asserted that the owner of the property had actual notice of such order. Whatever significance might have attached to actual notice, if it had existed, it must be said that the evidence on this subject was directly in conflict, and that there was none is supported by the evi*817deuce, and the apparent finding thereon will not be disturbed.
At the time the city council passed the resolution which required the construction of the sidewalk in ques-. tion there was in force an ordinance which provided for the publication of any sucli resolution during a prescribed period of time, the same to be notice to any and all property-owners to be affected; also, that on residents of the city “a copy of the resolution may be personally served,” etc. The original section of the ordinance in relation to notice was of publication alone, but had been amended, the amendatory portion being applicable to notice to residents of the city.- The contention herein is in regard to the construction to be given the ordinance, or, specifically, the word “may.'” Is it to be given its ordinary permissive signification, or is it to be read as “must,” and mandatory? Within the rule for construction of statutes and enactments of the nature of the •one under consideration the word “may” will be read as “must,” and as mandatory. (People v. Commissioners of Buffalo County, 4 Neb. 150; Hurford v. City of Omaha, 4 Neb. 336; Sedgwick, Statutory Construction [2d ed.] 375, 14 Am. & Eng. Ency. Law 979; State v. Mayor of Jersey City, 30 Atl. Rep. [N. J.] 531; People v. Commissioners of Highways, 22 N. E. Rep. [Ill.] 596; State v. Mayor, 28 Atl. Rep. [N. J.] 713.) It follows that the decree of the district court must be
Affirmed.